
	

114 HR 3702 IH: Smithsonian Collections Space Authorization Act
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3702
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2015
			Mr. Sam Johnson of Texas (for himself, Mr. Cole, and Mr. Becerra) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for additional space for the protection and preservation of national collections held by
			 the Smithsonian Institution.
	
	
 1.Short titleThis Act may be cited as the Smithsonian Collections Space Authorization Act. 2.Additional space and resources for national collections held by the Smithsonian Institution (a)In GeneralPublic Law 94–98 (20 U.S.C. 50 note; 89 Stat. 480) is amended by adding at the end the following:
				
					5.Additional space and resources for national collections held by the Smithsonian Institution
 (a)In GeneralThe Board of Regents of the Smithsonian Institution may plan, design, and construct additional storage space for collections storage modules and hangar additions to the National Air and Space Museum Udvar-Hazy Center in Chantilly, Virginia, and additional storage and laboratory space at the Museum Support Center at the Suitland Collections Center in Suitland, Maryland, to accommodate the care, preservation, conservation, deposit, and study of national collections held in trust by the Institution.
 (b)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section— (1)$15,000,000 for fiscal year 2016;
 (2)$50,000,000 for fiscal year 2017; (3)$32,000,000 for fiscal year 2018; and
 (4)$34,000,000 for fiscal year 2019. . (b)Conforming AmendmentSection 3 of Public Law 94–98 (20 U.S.C. 50 note; 89 Stat. 480) is amended by striking “(other than section 4).” and inserting “(other than sections 4 and 5).”.
			
